PER CURIAM.
This case and the case of Levin v. Same Defendants, 107 N. Y. Supp. 618, were tried on the same day, and the facts are somewhat similar. In this case the plaintiff substantially completed two garments in lot No. 1,867; the value of his labor being shown to be $3.50 for the complete maldng of each garment, or $7 in all. He did some work on three garments of lot No. 1,776, which, if the work had been fully done, would have been worth $10.50, and on four garments of lot No. 1,761, which, if completed, would have been worth $16, making as the total value of his labor, if each garment had been fully finished, the sum of $33.50. It was conceded, however, that defendants paid $3.85 for the uncompleted labor on the garments, and had also paid the plaintiff $6 on account, ^making $9.85 in all, which sum should have been deducted from $33.50, and judgment for the plaintiff for $23.65, instead of $37.65, as given, should have been entered.
Judgment modified, by reducing amount to $23.65, and, as modified, affirmed, without costs.